DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on December 10, 2020 are entered into the file. Currently, claims 1 and 5 are amended; claims 2 and 3 are cancelled; claims 11, 12, 13 and 14 are withdrawn; resulting in claims 1, 4, 5, 6, 7, 8, 9 and 10 pending for examination.

 Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation reciting “wherein the binder resin is a urethane acrylate resin including a crystalline component” is indefinite in light of the amendments made to independent claim 1. In lines 6-8 of independent claim 1, the newly added limitation recites “the binder resin comprises at least one selected from the group consisting of urethane resin, polyester resin, acrylic resin, cellulosic resin, and combinations thereon, and lines 11-12 recites “the binder resin contains a crystalline component at one or more of said endothermic peaks”. From claim 1, it appears that the binders listed in lines 6-8 all comprise a crystalline component at one of the endothermic peaks in the range of 50 to 165°C when scanned by differential scanning calorimetry. Claim 4 recites that the binder resin is urethane acrylate including a crystalline component. 
In light of the amendments made to claim 1, it is not clear if claim 4 is referencing the crystalline component that is present at one at one of the endothermic peaks in the range of 50 to 165°C when scanned by differential scanning calorimetry, or if claim 4 is referencing an additional crystalline component that is present in the ink composition. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 7, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabe et al. (JP 2015-143019, cited on IDS, machine translation via EPO previously provided). 
Regarding claim 1, Kawabe et al. teaches a laser recording laminate (for laser printing) comprising a printing substrate (base layer), a laser printing layer (printing layer) and a coating layer (sealant layer), wherein the laser printing layer has remarkable whiteness and light resistance ([0013-0035, 0038-0039, 0042-0047]). The laser printing layer (printing layer) is comprised of a laser recording ink composition containing molybdenum trioxide and titanium oxide (white ink) and a binder resin, preferably one or more of polyurethane resin and acrylic resin ([0013-0035]), which are also disclosed by the instant application (see paragraph [0064] of the pre-grant publication).   Kawabe et al. further teaches that the ink composition contains curing agents, including polyisocyanate ([0070-0071]), which is disclosed by the instant application as a starting material to increase the proportion of crystalline component (see pg-pub [0069]), therefore the binder resin taught by Kawabe et al. comprises a crystalline component. 
Regarding the limitation in lines 9-18 “the white ink has one or more endothermic peaks in the range of 50 to 165°C in a differential scanning calorimetry endothermic 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Therefore, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively. Therefore, the prima facie can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. See MPEP 2112 and analogous burden of proof in MPEP 2113. 
In the instant case, Kawabe et al. teaches the composition as recited by claim 1, and therefore, the laser recording ink composition of the laser printing layer (printing layer) would inherently have the properties recited by lines 9-18. 
Regarding claims 5 and 8, Kawabe et al. teaches all the limitations of claim 1 above, and further teaches that the laser recording ink composition of the laser printing layer (printing layer) additionally contains an inorganic compound other than molybdenum trioxide and the titanium oxide, wherein the additional inorganic compound (coloring ink/coloring material) can include metal oxides, copper compounds, bismuth compounds, molybdenum compounds, complex oxides and metal salts ([0015-0024]). 
Regarding claims 6 and 7, Kawabe et al. teaches all the limitations of claim 5 above, and further teaches that the additional inorganic compound can be a bismuth based compound such as bismuth hydroxide, bismuth oxide, bismuth subcarbonate, or bismuth nitrate (coloring material) ([0015-0017, 0020]). 
Regarding claim 9, Kawabe et al. teaches all the limitations of claim 5 above, and further teaches that the additional inorganic compound can be a copper based compound ([0017, 0019]) or a molybdenum compound ([0021]). 

Claim(s) 1, 5, 6, 7, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabe et al. (JP 2012-131885, cited on IDS, machine translation via EPO provided). 
Regarding claim 1, Kawabe et al. teaches a laser marking recording laminate (multilayer laminate film for laser printing) comprising a printing substrate (base material layer), a laser recording ink composition applied thereon (printing layer) and a coating layer (sealant layer) ([0012-0052]). The laser recording ink composition (printing layer) is comprising a coloring material of titanium dioxide (white ink including at least titanium dioxide) ([0012-0034]) and a binder resin such as polyester resin, acrylic resin, urethane 
Regarding the limitation in lines 9-18 “the white ink has one or more endothermic peaks in the range of 50 to 165°C in a differential scanning calorimetry endothermic curve, the binder resin comprises a crystalline component at one or more of said endothermic peaks, and a total crystal heat of melting for all of the endothermic peaks observed in the range of 50 to 165 °C that is a sum of crystal heat of melting measured at each temperature having one of said one or more endothermic peaks is 0.1 to 1000 mJ/mg, wherein the endothermic peak temperature in differential scanning calorimetry is determined from an endothermic curve measured with temperature increase at a heating rate of 10C/min according to the method of JIS-K7121 and 7122”, section 2112.01(II) of the MPEP states:
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Therefore, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under prima facie can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. See MPEP 2112 and analogous burden of proof in MPEP 2113. 
In the instant case, Kawabe et al. teaches the composition as recited by claim 1, and therefore, the laser recording ink composition of the laser printing layer (printing layer) would inherently have the properties recited by lines 9-18. 
Regarding claims 5 and 8, Kawabe et al. teaches all the limitations of claim 1 above, and further teaches that the ink composition additionally comprises inorganic based compounds such as metal oxides, copper compounds, molybdenum compounds, complex oxides and metal salts ([0013-0028]).
Regarding claims 6 and 7, Kawabe et al. teaches all the limitations of claim 5 above, and further teaches that the ink composition comprises bismuth compounds such as bismuth hydroxide, bismuth oxide, bismuth subcarbonate and bismuth nitrate ([0012-0014]). 
Regarding claim 9, Kawabe et al. teaches all the limitations of claim 5 above, and further teaches that the additional inorganic compound can be copper based compounds or molybdenum based compounds ([0013-0019]). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al. (JP 2015-143019, cited on IDS, machine translation via EPO previously provided) in view of Weikard et al. (US 6,191,181). 
Regarding claim 4, 
Weikard et al. teaches urethane acrylate resins and their use in coating compositions, wherein urethane acrylates can be cured with high energy radiation and are resistance to yellowing ([col. 1 Ln. 50-col. 2 Ln. 31, col. 4 Ln. 20-40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to utilize the urethane acrylate resin taught by Weikard et al. as the binder resin in the composition taught by Kawabe et al. to provide a resistance to yellowing. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al. (JP 2012-131885, cited on IDS, machine translation via EPO provided) in view of Weikard et al. (US 6,191,181). 
Regarding claim 4, Kawabe et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the binder resin is a urethane acrylate including a crystalline component. 
Weikard et al. teaches urethane acrylate resins and their use in coating compositions, wherein urethane acrylates can be cured with high energy radiation and are resistance to yellowing ([col. 1 Ln. 50-col. 2 Ln. 31, col. 4 Ln. 20-40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to utilize the urethane acrylate resin taught by Weikard et al. as the binder resin in the composition taught by Kawabe et al. to provide a resistance to yellowing. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al. (JP 2015-143019, cited on IDS, machine translation via EPO previously provided) in view of Tatsuta  (JP 2015-066723, cited on IDS, machine translation via EPO provided). 
Regarding claim 10, Kawabe et al. teaches all the limitations of claim 5 above, however the reference does not expressly teach that the laser recording ink composition of the laser printing layer (printing layer) contains antimony doped tin oxide as an inorganic compound. 
Tatsuta teaches a packaging laminated pouch (multilayer laminate film) comprising a laser printing layer (for laser printing), wherein the packaging laminated pouch is comprised of a base material, a printing layer, and a sealant layer ([0017-0022, 0028-0048, 0054-0058, 0064]). The printing layer is comprised of a white pigment including titanium dioxide and a binder resin such as urethane resin, polyester resin, acrylic resin and cellulose resin, with urethane resin being the preferable resin ([0038-0057]), which are also disclosed as preferable binder resins by the instant application (see paragraph [0064] of the pre-grant publication).  Tatsuta further teaches that the printing layer can comprise coloring agents such as tin+antimony coated mica ([0040]).
As both Kawabe et al. and Tatsuta et al. are directed to laminated films having laser printable layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the tin+antimony coated mica coloring agent taught by Tatsuta et al. in the laser printing layer taught by Kawabe et al. as a coloring agent based upon the desired color of the laser printing layer. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al. (JP 2012-131885, cited on IDS, machine translation via EPO provided) in view of Tatsuta  (JP 2015-066723, cited on IDS, machine translation via EPO provided). 
Regarding claim 10, Kawabe et al. teaches all the limitations of claim 5 above, however the reference does not expressly teach that the laser recording ink composition (printing layer) contains antimony doped tin oxide as an inorganic compound. 
Tatsuta teaches a packaging laminated pouch (multilayer laminate film) comprising a laser printing layer (for laser printing), wherein the packaging laminated pouch is comprised of a base material, a printing layer, and a sealant layer ([0017-0022, 0028-0048, 0054-0058, 0064]). The printing layer is comprised of a white pigment including titanium dioxide and a binder resin such as urethane resin, polyester resin, acrylic resin and cellulose resin, with urethane resin being the preferable resin ([0038-0057]), which are also disclosed as preferable binder resins by the instant application (see paragraph [0064] of the pre-grant publication).  Tatsuta further teaches that the printing layer can comprise coloring agents such as tin+antimony coated mica ([0040]).
As both Kawabe et al. and Tatsuta et al. are directed to laminated films having laser printable layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the tin+antimony coated mica coloring agent taught by Tatsuta et al. in the laser printing layer taught by Kawabe et al. as a coloring agent based upon the desired color of the laser printing layer. 


Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 5, 8 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by Applicants amendments in the response received December 10, 2020.

Response-Claim Rejections - 35 USC § 112
Applicant's arguments filed December 10, 2020 have been fully considered but they are not persuasive.
With respect to Kawabe ‘019 and Kawabe ‘885, the Applicant argues on page 6 and 7 that the references are silent regarding a crystalline component and does not discuss effects of crystallinity in the binder resin on ink performance. The Applicant further argues that while Kawabe ‘019 and Kawabe ‘885 do talk about curing agents with polyisocyanate, there is not discussion of a crystalline component or its presence at particular endothermic peaks or particular heats for crystal melting at those endothermic peaks. These arguments are not persuasive. 
The Applicant discloses at paragraph [0069] of the pg-pub that the amount of crystalline component in the ink can be adjusted by a person skilled in the art through a number of ways, such as selecting the type of starting monomer for the binder, or by controlling the polymerization degree, or amount of crystalline oligomer added, or by controlling the heat release during the mixing step and carrying out heating and cooling 
As stated in the rejection above, Kawabe ‘019 an ink composition comprising a coloring material of titanium dioxide ([0012-0034]) and a binder resin such as polyester resin, acrylic resin, urethane resin ([0024-0025]), of which are disclosed by the instant application (see paragraph [0064] of the pre-grant publication).  Kawabe ‘019 further teaches that the ink composition contains curing agents, including polyisocyanate ([0046-0047]), which is disclosed by the instant application as a starting material to increase the proportion of crystalline component (see pg-pub [0069]), therefor the binder resin taught by Kawabe  ‘019 comprises a crystalline component. Kawabe ‘019 teaches a similar composition to that of the claimed invention, and per section 2112.01(II) of the MPEP, it would follow that the composition of Kawabe ‘019 would have similar properties to the composition of the instant application. 
As stated in the rejection above, Kawabe ‘885 teaches an ink composition (printing layer) is comprising a coloring material of titanium dioxide (white ink including at least titanium dioxide) ([0012-0034]) and a binder resin such as polyester resin, acrylic resin, urethane resin ([0024-0025]), which are also disclosed by the instant application (see paragraph [0064] of the pre-grant publication).  Kawabe ‘885 further teaches that the ink composition contains curing agents, including polyisocyanate ([0046-0047]), which is disclosed by the instant application as a starting material to increase the proportion of crystalline component (see pg-pub [0069]), therefor the 

With respect to the secondary reference to Weikard and the rejection of claim 4, the Applicant argues on pages 7 and 8 that Weikard does not cure the deficiencies of Kawabe ‘109 or Kawabe ‘885, however, these arguments are not persuasive for the same reasons expressed above with respect to the primary references Kawabe ‘109 or Kawabe ‘885. 

With respect to the rejections over Tatsuta in view of Weikard, the rejections have been withdrawn and therefore the arguments on page 8 regarding the rejections of Tatsuta in view of Weikard are moot. 

With respect to the secondary reference to Tatsuta and the rejection of claim 10, the Applicant argues on page 9 that Tatsuta does not cure the deficiencies of Kawabe ‘109 or Kawabe ‘885, however, these arguments are not persuasive for the same reasons expressed above with respect to the primary references Kawabe ‘109 or Kawabe ‘885. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785